DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The instant application having Application No.  16/875,702 has a total of  25 claims pending in the application, there are  3  independent claims and  22  dependent  claims, all of which are ready for examination by the examiner.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 5/15/20, 9/11/21, and 9/21/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.








2.   CLAIM INTERPRETATION
Computer readable medium - 35 USC ' 101
Claims 1-9 recites the limitation of a “computer program product, the computer program product comprising a computer readable 2storage medium having program code embodied …”. (emphasis added)   The applicant’s specification states (paragraph 119) “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber- optic cable), or electrical signals transmitted through a wire”.  Thus, the Examiner has construed that the claims include non-transitory mediums and thus are directed towards patent eligible subject matter in view of the reasons above.  

   3.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-4, 10-13, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benhase  (US 20130132664 A1).  

With respect to the claim 1, the Benhase reference teaches a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor of a computer system having a first processing unit, storage and a storage controller controlling the storage, to perform operations, the operations comprising: 
destaging data from a cache to storage (paragraph 28, where writes from the hosts 104a . . . 104n may initially be written to the cache 108 and then later destaged to the storage devices 106) including: 
preparing a write command to be issued to a target storage controller wherein the write command identifies a write data unit of a first write list of write data units to be written to storage locations of storage, and the storage locations at which the write data unit of the first write list is to be stored; (paragraph 24, where in the augmented IWC cache management mechanism, destages are performed by traversing a sorted spatially ordered list of tracks. However, while performing destages from the sorted spatially ordered list of tracks, every so often the augmented IWC cache management mechanism performs one destage at ID (inside diameter) and/or one destage at OD (outside diameter) of disk drives) and 
so that the first write list search may be selectively one of performed and bypassed at the target storage controller as a function of the sort/no-sort determination.  (paragraph 45, where if at block 312 a determination is made that the destage counter 122 is not zero ("No" branch from block 312) then the last track at the end of the sorted binary tree is found (at block 320) and destaged (at block 322) instead of a track at the cursor position, without changing the cursor position; The Examiner notes that this limitation is an intended result of the limitation prior and should not be given patentable weight [see MPEP 2111.04] but has been given patentable weight in the interest of compact prosecution and should be amended to be positively recited) 

With respect to the claim 2, the Benhase reference teaches the computer program product of claim 1 wherein entries of the target write list are ordered as a function of storage location identified by each entry, in a monotonic sequence order of storage location identifications and the first write list search for a write list insertion point 

With respect to the claim 3, the Benhase reference teaches the computer program product of claim 2, wherein the preparing the write command includes setting a sort/no-sort indicator to be transmitted to the target storage controller in association with the write command, to indicate to the target storage controller whether an insertion point for the write data unit of the write command in the target write list of write data units of the target storage controller is to be determined as a function of a write list search (paragraph 21, where if the destage scan finds strides with no tracks having a temporal bit set, the destage scan can choose that stride for destage. CSCAN demotes tracks based on spatial location. To emulate CSCAN properties, IWC maintains a sorted list of tracks using a balanced tree. Destage scans looking for tracks to destage may traverse the balanced tree in the order of track location from lowest to highest) so that the write list search may be selectively one of performed and bypassed at the target storage controller as a function of the sort/no-sort indicator. (paragraph 45, where if at block 312 a determination is made that the destage counter 122 is not zero ("No" branch from block 312) then the last track at the end of the sorted binary tree is found (at block 320) and destaged (at block 322) instead of a track at the cursor position, without changing 

With respect to the claim 4, the Benhase reference teaches the computer program product of claim 3 wherein the write command includes a write command data structure and the setting the sort/no-sort indicator includes setting a Boolean value within the write command data structure to indicate as a function of the Boolean value, whether an insertion point for the write data unit of the write command in the target write list of write data units of the target storage controller is to be determined as a function of a write list search (paragraph 21, where if the destage scan finds strides with no tracks having a temporal bit set, the destage scan can choose that stride for destage. CSCAN demotes tracks based on spatial location. To emulate CSCAN properties, IWC maintains a sorted list of tracks using a balanced tree. Destage scans looking for tracks to destage may traverse the balanced tree in the order of track location from lowest to highest) so that the write list search may be selectively one of performed and bypassed at the target storage controller as a function of the sort/no-sort indicator. (paragraph 45, where if at block 312 a determination is made that the destage counter 122 is not zero ("No" branch from block 312) then the last track at the end of the sorted binary tree is found (at block 320) and destaged (at block 322) instead of a track at the cursor position, without changing the cursor position; The Examiner notes that this limitation is an intended result of the limitation prior and should not be given patentable weight [see 

Claims 10-13 are the method implementation of the computer program product claims noted above, and rejected under the same rationale as above.  

Claims 19-22 are the system implementation of the computer program product claims noted above, and rejected under the same rationale as above.  The Examiner notes the limitations of “a host configured to issue input/output (I/O) requests: a processing unit configured to issue write commands in response to an I/O request; a storage having storage locations; a target storage controller having a memory for a target write list of entries of write data units, the target storage controller configured to control the storage in response to write commands; wherein at least one of the host, processing unit and storage controller has a cache having a write list of write data units, at least one processor …” are shown in fig. 1 and corresponding paragraphs 25-29 of the Benhase reference.

   4.   ALLOWABLE SUBJECT MATTER
Claims 5-9, 14-18, 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


5.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Chen (US 20170010816 A1), which teaches methods, apparatus, systems and articles of manufacture are disclosed to manage a cache. An example method includes in response to receiving a request to retrieve received data, retrieving first data from a cache, the first data received during a first time period, and retrieving, second data from a storage device, the second data received during a second time period prior to the first time period; and providing the first data and second data as combined data the, combined data being combined based on the first time period and the second period;	Trantham (US 20150155050 A1), which teaches a data storage device that receives a write data command and data. The data is stored in a buffer of the data storage device. The data storage device issues a command complete status indication. After the command complete status indication is issued, the data are stored in a primary memory of the data storage device. The primary memory comprises a first type of non-volatile memory and the buffer comprises a second type of non-volatile memory that is different from the first type of non-volatile memory;
	Trantham (US 20140219021 A1), which teaches a data storage device that receives a write data command and data. The data is stored in a buffer of the data storage device. The data storage device issues a command complete status indication. 
Gupta (US 20190317909 A1), which teaches a computer program product, system, and method for adding dummy requests to a submission queue to manage processing of queued requests according to priorities of the queued requests. A determination is made of a priority for a request to stage a track from the storage device to the cache or to destage a track from the cache to the storage device, comprising a first priority or a second priority. The first priority is higher than the second priority. At least one dummy request is added to a queue in response to the request having the second priority. The controller upon processing a dummy request in the queue discards the dummy request without performing an operation with respect to the storage device. An I/O request having the second priority is added to the queue. The controller processes the I/O request to stage or destage data.


   6.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 5-9, 14-18, 23-25 are allowable as noted above.
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-25 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137